


110 HRES 1321 IH: Honoring the Oregon National Guard Youth

U.S. House of Representatives
2008-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1321
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2008
			Mr. Blumenauer (for
			 himself, Mr. Walden of Oregon,
			 Mr. DeFazio,
			 Ms. Hooley, and
			 Mr. Wu) submitted the following
			 resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Honoring the Oregon National Guard Youth
		  Challenge Program for its outstanding achievements.
	
	
		Whereas the goal of the National Guard Youth Challenge
			 Foundation, a nonprofit 501(c)(3) organization, is to improve the education,
			 life skills, and employment potential of America's at-risk youth through public
			 awareness programs, scholarships, higher education assistance, mentoring, and
			 job development programs;
		Whereas the National Guard Youth Challenge Program
			 provides military-based training, supervised work experience, assistance in
			 obtaining a high school diploma or equivalent, development of leadership
			 qualities, life skills training, health and physical education, and positive
			 relationships with adults and peers;
		Whereas the National Guard Youth Challenge Program
			 promotes citizenship, leadership, fellowship, and service to community;
		Whereas the Oregon National Guard Youth Challenge Program
			 has an outstanding record of achievement and national recognition;
		Whereas in 2001, 2003, and 2007 the Oregon National Guard
			 Youth Challenge Program was recognized by the United Service Organizations
			 (USO) as the Best Overall Program in the Nation;
		Whereas in 2004 and 2007 the Oregon National Guard Youth
			 Challenge Program was recognized as a Top 3 Program for Service to the
			 Community by the USO;
		Whereas, in 2002, 2005, and 2006 the Oregon National Guard
			 Youth Challenge Program was recognized by the USO as a Top 3 Program Overall in
			 the Nation;
		Whereas in 2006 the Oregon National Guard Youth Challenge
			 Program was recognized by the USO as the Most Progressive Program in the
			 Nation;
		Whereas in 2005 the Oregon National Guard Youth Challenge
			 Program was recognized by the USO as the Best Post Residential Program in the
			 Nation;
		Whereas the Oregon National Guard Youth Challenge Program
			 has successfully helped thousands of Oregon’s at-risk youth who had dropped out
			 of, were not attending, or were failing in school;
		Whereas the majority of National Guard Youth Challenge
			 Program graduates earn their high school degree or an equivalent, and
			 successfully join the workforce in career jobs; and
		Whereas Oregon National Guard Youth Challenge Program
			 graduates serve as peer role models to high school students and at-risk youth
			 by succeeding academically and contributing to community improvement: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)honors and recognizes the 125 Oregon
			 National Guard Youth Challenge Program cadets of Class 35 who graduated from
			 the program on June 18, 2008;
			(2)honors and recognizes the more than 3,500
			 Oregon National Guard Youth Challenge Program cadets who have entered the
			 program since 1994;
			(3)encourages all Oregon National Guard Youth
			 Challenge Program graduates to further their intellectual inquiry and academic
			 studies in universities and postsecondary educational institutions;
			(4)supports the continued social engagement of
			 Oregon National Guard Youth Challenge Program graduates to utilize their
			 knowledge and skills for the betterment of their communities and the social,
			 cultural, and economic advancement of the Nation; and
			(5)recognizes that the Oregon National Guard
			 Youth Challenge Program serves as a model for the Nation.
			
